


Exhibit 10.14

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is entered into as of January 1,
2013 (the “Execution Date”) by and between (i) AMAG Pharmaceuticals, Inc., a
Delaware corporation with offices at 100 Hayden Avenue, Lexington, MA 02421
(together with its subsidiaries and affiliates, the “Company”), and (ii) Greg
Madison of [address] (“you”).

 

Now therefore, in consideration of the premises and mutual agreements
hereinafter set forth, and intending to be legally bound hereby, the parties
hereto agree as follows:

 

1.                                      Start Date; Position; Duties.

 

a)                                     Start Date.  Your first day of employment
with the Company shall be January 2, 2013 unless another date is agreed to by
the Company.  For purposes of this Agreement, the actual first day of your
employment shall be the “Start Date”.  Your employment is contingent on (i) your
submission of satisfactory proof of your identity and your legal authorization
to work in the United States of America, (ii) satisfactory background and
reference checks on you conducted after you provide authorization for such
checks, (iii) your execution of the Company’s then current form of nondisclosure
and developments agreement, (iv) your completion of federal and state tax
withholding forms, (v) your certification that you have read and understood the
Company’s Employee Handbook and certain of the Company’s corporate policies, and
(vi) your certification that you have not been debarred or otherwise banned by
any federal or state governmental agency, including, but not limited to, the
Office of Inspector General of the U.S. Health and Human Services.  All payments
and benefits pursuant to this Agreement are contingent on you commencing
employment with the Company.

 

b)                                     Position.  You shall serve as Executive
Vice President and Chief Commercial Officer of the Company.

 

c)                                      Duties.  You shall perform for the
Company the duties customarily associated with the office of Executive Vice
President of Commercial Operations and such other duties as may be assigned to
you from time to time by the Company’s Chief Executive Officer or the Company’s
Board of Directors (the “Board”) that are consistent with the duties normally
performed by those performing the role of the most senior executives of similar
entities.  You shall devote substantially your full business time and best
efforts to the performance of your duties hereunder and the business and affairs
of the Company and will not undertake or engage in any other employment,
occupation or business enterprise; provided, however, that you may participate
as a member of the board of directors or advisory board of other entities and in
professional organizations and civic and charitable organizations; provided
further, that any such positions are disclosed to the Chief Executive Officer
and/or the Board or the Audit Committee thereof and do not materially interfere
with your duties and responsibilities to the Company.  You shall be based in the
Company’s principal offices, which currently are in Lexington, Massachusetts.

 

2.                                      Term.  The term of this Agreement shall
be for a three (3) year period commencing on the Start Date unless terminated
earlier pursuant to Section 4 below (the “Initial

 

--------------------------------------------------------------------------------


 

Term”).  The term of this Agreement shall automatically renew for additional
three-year terms (each, a “Renewal Term”) following the Initial Term and any
Renewal Term unless either party provides written notice to the other party at
least sixty (60) days before the end of the Initial Term or any Renewal Term, as
applicable, that it does not desire to renew this Agreement, in which case this
Agreement shall expire at the end of the Initial Term or any Renewal Term, as
applicable.  The Initial Term and any Renewal Term are referred to herein
collectively as the “Term.”

 

3.                                      Compensation and Benefits.  The Company
shall pay you the following compensation and benefits for all services rendered
by you under this Agreement:

 

a)                                     Base Salary.  The Company will pay you a
base salary at the annualized rate of $350,000 (“Base Salary”), minus
withholdings as required by law and other deductions authorized by you, which
amount shall be paid in equal installments at the Company’s regular payroll
intervals, but not less often than monthly.  Your base salary may be increased
annually by the Board or the Compensation Committee in their sole discretion.

 

b)                                     Annual Performance Bonus.  You will be
eligible to receive an annual performance bonus (the “Annual Bonus”) of up to
40% of Base Salary for each fiscal year during the Term of this Agreement
beginning with the fiscal year ending December 31, 2013 based on the extent to
which, in the discretion of the Board or the Compensation Committee in
consultation with the Chief Executive Officer and/or your supervisor you achieve
or exceed specific and measurable individual and Company performance objectives
established by the Board or the Compensation Committee in consultation with the
Chief Executive Officer and/or your supervisor and communicated to you in
advance.  Notwithstanding the foregoing, your bonus opportunity with respect to
the 2013 fiscal year shall be pro-rated based on the Start Date and length of
your employment during such fiscal year.  The exact amount of the bonus for any
year during the Term shall be determined by the Board or the Compensation
Committee in its sole discretion and may be more than the target bonus in the
event you achieve all of your personal and Company performance objectives or
less than the target bonus if you do not achieve all of your personal and
Company performance objectives.  The Company shall pay the Annual Bonus no later
than two and a half months after the end of the fiscal year to which the
applicable bonus relates.  Unless otherwise provided herein, no bonus shall be
deemed to have been earned by you for any year in which you are not actively
employed by the Company on the last day of the fiscal year to which the bonus
relates.

 

c)                                      Equity Compensation.  Promptly after the
first day of your employment with the Company, you shall be granted an option
with respect to 75,000 shares of Common Stock of the Company with an exercise
price equal to the then fair market value of the Common Stock, and you shall be
granted restricted stock units with respect to 35,000 shares of Common Stock. 
The equity incentives shall be granted under, and shall be subject to, the terms
of the Company’s current equity incentive plan and applicable equity incentive
agreements. These equity incentive grants shall vest in equal annual
installments over a four year period commencing on the Start Date.  You shall be
eligible to receive additional stock options or other equity compensation in the
future under the Company’s equity incentive plans as determined by the Board or
the Compensation Committee from time to time.

 

2

--------------------------------------------------------------------------------


 

d)                                     Vacation.  You will receive four
(4) weeks of paid vacation per calendar year which shall accrue ratably on a
monthly basis.

 

e)                                      Benefits.  You will be eligible to
participate in all group health, dental, 401(k), and other insurance and/or
benefit plans that the Company may offer to similarly situated executives of the
Company from time to time on the same terms as offered to such other executives.

 

f)                                       Business Expenses.  The Company will
reimburse you for all reasonable and usual business expenses incurred by you in
the performance of your duties hereunder in accordance with the Company’s
expense reimbursement policy.

 

g)                                      Sign-on Bonus.  On the Company’s first
regular payroll date after your Start Date, the Company shall pay you a
one-time, lump sum sign-on bonus of $70,000 (the “Sign-On Bonus”), minus
withholdings as required by law.  If (i) you terminate your employment with the
Company prior to the one (1) year anniversary of the Start Date or (ii) the
Company terminates you for Cause prior to the one (1) year anniversary of the
Start Date, you shall reimburse the Company for one hundred percent (100%) of
the Sign-On Bonus within thirty (30) days of the date of termination.

 

h)                                     Six Month Special Bonus.  If you are an
employee of the Company in good standing on the date that is six (6) calendar
months after your Start Date (such date, the “Six Month Date”), you will be
eligible to receive a one-time, lump sum special bonus (the “Six Month Special
Bonus”), minus withholdings as required by law, based on your performance during
such period.  The amount of the Six Month Special Bonus shall be at least
$70,000, but may be more than such amount in the sole discretion of the Board or
the Compensation Committee in consultation with the Chief Executive Officer. 
The Company shall pay the Six Month Special Bonus on the Company’s regular
payroll date that is within thirty (30) days after the Six Month Date.  If
(i) you terminate your employment with the Company on or before one (1) year
after the Six Month Date or (ii) the Company terminates you for Cause on or
before one (1) year after the Six Month Date, you shall reimburse the Company
for one hundred percent (100%) of the Six Month Special Bonus within thirty days
(30) of the date of termination.

 

4.                                      Termination.  Your employment with the
Company may be terminated prior to the expiration of the Term as follows:

 

a)                                     Death.  This Agreement shall terminate
automatically upon your death.

 

b)                                     Disability.  The Company may terminate
your employment in accordance with applicable laws in the event that you shall
be prevented, by illness, accident, disability or any other physical or mental
condition (to be determined by means of a written opinion of a competent medical
doctor chosen by mutual agreement of the Company and you or your personal
representative(s)) from substantially performing your duties and
responsibilities hereunder for one or more periods totaling one hundred and
twenty (120) days in any twelve (12) month period.

 

3

--------------------------------------------------------------------------------


 

c)                                      By the Company for Cause.  The Company
may terminate your employment for “Cause” upon written notice to you.  For
purposes of this Agreement, “Cause” shall mean any of: (i) fraud, embezzlement
or theft against the Company or any of its affiliates; (ii) you are convicted
of, or plead guilty or no contest to, a felony; (iii) willful nonperformance by
you (other than by reason of illness) of your material duties hereunder and
failure to remedy such nonperformance within ten (10) business days following
written notice from the Chief Executive Officer, the Board and/or your
supervisor identifying the nonperformance and the actions required to cure it;
or (iv) you commit an act of gross negligence, engage in willful misconduct or
otherwise act with willful disregard for the Company’s best interests, and you
fail to remedy such conduct within ten (10) business days following written
notice from the Chief Executive Officer, the Board and/or your supervisor
identifying the gross negligence, willful misconduct or willful disregard and
the actions required to cure it (if such conduct can be cured).

 

d)                                     By the Company Other Than For Death,
Disability or Cause.  The Company may terminate your employment other than for
Cause, disability or death upon thirty (30) days prior written notice to you.

 

e)                                      By You For Good Reason or Any Reason. 
You may terminate your employment at any time with or without Good Reason upon
thirty (30) days prior written notice to the Company.  For purposes of this
Agreement, “Good Reason” shall mean that any of the following occurs without
your prior written consent: (i) a material adverse change in your title,
position, duties or responsibilities; (ii) a material reduction by the Company
in your Base Salary or your target Annual Bonus opportunity in the total annual
amount that you are then eligible to receive, unless such reduction is in
connection with a proportionate reduction of compensation applicable to all
other executive officers; (iii) any relocation of your principal place of
business to a location more than 50 miles from the Company’s current executive
offices in Lexington, MA; or (iv) a material breach by the Company of any of the
terms or provisions of this Agreement and failure to remedy such breach within
thirty (30) days following written notice from you identifying the breach.

 

5.                                      Payment Upon Termination.  In the event
that your employment with the Company terminates, you will be paid the
following:

 

a)                                     Termination for Any Reason.  In the event
that your employment terminates for any reason, the Company shall pay you for
the following items that were earned and accrued but unpaid as of the date of
your termination: (i) your Base Salary; (ii) a cash payment for all accrued,
unused vacation calculated at your then Base Salary rate; (iii) reimbursement
for any unpaid business expenses; and (iv) such other benefits and payments to
which you may be entitled by law or pursuant to the benefit plans of the Company
then in effect.  In addition, if your employment terminates due to your death,
the Board or the Compensation Committee, in consultation with the Chief
Executive Officer and/or your supervisor, shall determine the extent to which
any of the individual performance objectives established pursuant to
Section 3(b) above were met as of the time of your death.  If, based on that
determination, the Board or the Compensation Committee determines that a bonus
is due, the Company shall pay

 

4

--------------------------------------------------------------------------------


 

your estate an amount equal to such bonus, pro-rated for the portion of the
fiscal year elapsed as of the time of your death.

 

b)                                     Termination Without Cause or for Good
Reason.  In addition to the payments provided for in Section 5(a), in the event
that (i) the Company terminates your employment other than for death, disability
or Cause pursuant to Section 4(d) or you terminate your employment for Good
Reason pursuant to Section 4(e); (ii) you comply fully with all of your
obligations under all agreements between the Company and you; and (iii) you
execute, deliver to the Company, within 60 days of the termination of your
employment, and do not revoke a general release (in a form acceptable to the
Company) releasing and waiving any and all claims that you have or may have
against the Company, its directors, officers, employees, agents, successors and
assigns with respect to your employment (other than any obligation of the
Company set forth herein which specifically survives the termination of your
employment), then the Company will provide you with twelve (12) months of
severance pay based on your then current Base Salary. The foregoing severance
shall be paid in equal installments over the severance period in accordance with
the Company’s usual payroll schedule, commencing on the date that the release
referred to above may no longer be revoked.  This Section 5(b) shall not apply
during the one year period following a Change of Control (as defined below), in
which case Section 5(c) shall apply.  Notwithstanding anything to the contrary
herein, if any of the payments and benefits provided for in this
Section 5(b) constitute non-qualified deferred compensation subject to
Section 409A and the sixty (60) day period in which you must execute the release
begins in one calendar year and ends in another, the payments and benefits
provided for in this Section 5(b) shall commence, be made or become effective in
the later calendar year.

 

c)                                      Change of Control. Upon a Change of
Control, subject to the terms of any other agreements that exist between you and
the Company, fifty percent (50%) of the unvested portion of any options to
purchase common stock, restricted stock units and other equity incentives then
held by you shall become immediately vested and the remaining unvested amount
shall continue to vest after the closing of the Change of Control on the same
vesting schedule but at 50% of the number of shares that were to vest on each
vesting date prior to the Change of Control.  Further, in the event that
(i) within one year from the date a Change of Control (as defined below) of the
Company occurs, the Company (for purposes of this Section, such term to include
its successor) terminates your employment other than for Cause pursuant to
Section 4(c), death or disability or you terminate your employment with Good
Reason; (ii) you comply fully with all of your obligations under all agreements
between the Company and you; and (iii) within 60 days of termination of your
employment you execute and deliver to the Company and do not revoke a general
release (in a form acceptable to the Company) releasing and waiving any and all
claims that you have or may have against the Company and its directors,
officers, employees, agents, successors and assigns with respect to your
employment (other than any obligation of the Company set forth herein which
specifically survives the termination of your employment), then:

 

·                  the Company will pay you twelve (12) months of severance pay
based on your then current Base Salary, with such severance to be paid in equal
installments over the severance period in accordance with the Company’s usual
payroll schedule, commencing on the date that the release referred to above may
no longer be revoked;

 

5

--------------------------------------------------------------------------------


 

·                  the Company will pay you, promptly after the revocation
period of the release set forth above expires, in a lump sum, one times your
target annual bonus amount for the year in which the Change of Control occurs;

·                  the Company will pay or reimburse you for the premiums for
continued coverage for you and your eligible dependents in the same amounts and
for the same coverage in effect immediately prior to your termination from
employment, under the Company’s group health and dental plans until the earlier
of: (i) twenty four (24) months from the date of termination of your employment;
or (ii) the date you are provided with health and dental coverage by another
employer’s health and dental plan (and, for purposes of clarity, if the Company
is unable to extend coverage to you under its group health and dental plans due
to your termination from active employment status, then, to receive this
benefit, you must elect continuation coverage under COBRA and/or purchase an
individual insurance policy, and the Company shall have no obligation to pay or
reimburse insurance premiums or otherwise provide coverage if you fail to elect
COBRA or obtain an individual policy); and

·                  all unvested outstanding stock options, restricted stock
units and other equity incentives that were granted to you before the Change of
Control occurred shall immediately without further action become vested in full.

 

For purposes of this Agreement, “Change of Control” shall mean the first to
occur of any of the following: (a) any “person” or “group” (as defined in the
Securities Exchange Act of 1934, as amended) becomes the beneficial owner of a
majority of the combined voting power of the then outstanding voting securities
with respect to the election of the Board of Directors of the Company; (b) any
merger, consolidation or similar transaction involving the Company, other than a
transaction in which the stockholders of the Company immediately prior to the
transaction hold immediately thereafter in the same proportion as immediately
prior to the transaction not less than 50% of the combined voting power of the
then voting securities with respect to the election of the Board of Directors of
the resulting entity; (c) any sale of all or substantially all of the assets of
the Company; or (d) any other acquisition by a third party of all or
substantially all of the business or assets of the Company, as determined by the
Board of Directors, in its sole discretion.  The payments, benefits and
acceleration of vesting of stock options, restricted stock units and other
equity incentives provided in this Section 5(c) shall override and replace with
respect to you any Company wide policy with respect to payments, benefits and/or
acceleration of vesting upon a Change of Control.  After the one year period
following a Change of Control, this Section 5(c) shall no longer apply, and
Section 5(b) shall continue to apply.  In the event that upon a Change of
Control, the Company or the successor to or acquiror of the Company’s business
(whether by sale of outstanding stock, merger, sale of substantially all the
assets or otherwise) elects not to assume all the then unvested outstanding
stock options, restricted stock units and other equity incentives that were
granted to you before the Change of Control occurred, such securities shall
immediately without further action become vested in full effective no later than
the effective date of the Change of Control and you shall receive the value of
such stock options, restricted stock units and other equity incentives as
provided in the applicable acquisition agreement (or if no such provision is
made, in the applicable equity incentive plan).

 

Notwithstanding anything to the contrary herein, if any of the payments and
benefits provided for in this Section 5(c) constitute non-qualified deferred
compensation subject to Section 409A

 

6

--------------------------------------------------------------------------------


 

and the sixty (60) day period in which you must execute the release begins in
one calendar year and ends in another, the payments and benefits provided for in
this Section 5(c) shall commence, be made or become effective in the later
calendar year.

 

d)                                     Death/Disability.  In addition to the
payments provided for in Section 5(a), in the event of your death or the
termination of your employment due to your disability in accordance with
Section 4(b) above, all unvested outstanding stock options, restricted stock
units and other equity incentives that were held by you at the time of your
death or termination of employment due to disability shall immediately become
fully vested and exercisable by you or your personal representatives, heirs or
legatees, as the case may be, at any time prior to the expiration of one
(1) year from the date of your death or disability, but in no event after the
expiration of the term of the applicable equity award agreement.

 

6.                                      Nonsolicitation Covenant.  In exchange
for the consideration provided by this Agreement, you shall not, for a period of
one year following the termination of your employment with the Company for any
reason, directly or indirectly, whether through your own efforts, or in any way
assisting or employing the assistance of any other person or entity (including,
without limitation, any consultant or any person employed by or associated with
any entity with which you are employed or associated), recruit, solicit or
induce (or in any way assist another in recruiting, soliciting or inducing) any
employee or consultant of the Company to terminate his or her employment or
other relationship with the Company.  Any breach of this Agreement is likely to
cause the Company substantial and irrevocable damage and therefore, in the event
of such breach, the Company, in addition to such other remedies which may be
available, will be entitled to specific performance and other injunctive relief,
without the posting of a bond.

 

7.                                      No Conflicting Agreements.   You hereby
represent that, except as you have fully disclosed previously in writing to the
Company, you are not bound by the terms of any agreement with any previous
employer or other party to refrain from (i) using or disclosing any trade secret
or confidential or proprietary information in the course of your employment with
the Company, (ii) competing, directly or indirectly, with the business of such
previous employer or any other party or (iii) soliciting or recruiting any
employees or former employees of any previous employer or any other party.  You
further represent that your performance of all the terms of this Agreement as an
employee of the Company does not and will not breach any agreement to keep in
confidence proprietary information, knowledge or data acquired by you in
confidence or in trust prior to your employment with the Company.  You further
represent that you will not violate any enforceable non-solicitation obligations
you have to any previous employer or other party. You will not disclose to the
Company or induce the Company to use any confidential or proprietary information
or material belonging to any previous employer or other party.  This Section 7
is a material term of this Agreement and any breach by you shall provide the
Company with Cause to terminate your employment.

 

8.                                      Assignment.  This Agreement and the
rights and obligations of the parties hereto shall bind and inure to the benefit
of any successor of the Company by reorganization, merger or consolidation and
any assignee of all or substantially all of its business and properties. 
Neither this Agreement nor any rights or benefits hereunder may be assigned by
you, except that, upon your death, your earned and unpaid economic benefits will
be paid to your heirs or beneficiaries.

 

7

--------------------------------------------------------------------------------


 

9.                                      Interpretation and Severability.  It is
the express intent of the parties that (a) in case any one or more of the
provisions contained in this Agreement shall for any reason be held to be
excessively broad as to duration, geographical scope, activity or subject, such
provision shall be construed by limiting and reducing it as determined by a
court of competent jurisdiction, so as to be enforceable to the fullest extent
compatible with applicable law; and (b) in case any one or more of the
provisions contained in this Agreement cannot be so limited and reduced and for
any reason is held to be invalid, illegal or unenforceable, such invalidity,
illegality or unenforceability shall not affect the other provisions of this
Agreement, and this Agreement shall be construed as if such invalid, illegal or
unenforceable provision had never been contained herein.

 

10.                               Notices.  Any notice that you or the Company
are required to give the other under this Agreement shall be given by personal
delivery, recognized overnight courier service, or registered or certified mail,
return receipt requested, addressed in your case to you at your last address of
record with the Company, or at such other place as you may from time to time
designate in writing, and, in the case of the Company, to the Company at its
principal office, or at such other office as the Company may from time to time
designate in writing.  The date of actual delivery of any notice under this
Section 10 shall be deemed to be the date of receipt thereof.

 

11.                               Waiver.  No consent to or waiver of any breach
or default in the performance of any obligation hereunder shall be deemed or
construed to be a consent to or waiver of any other breach or default in the
performance of any of the same or any other obligations hereunder.  No waiver
hereunder shall be effective unless it is in writing and signed by the waiving
party.

 

12.                               Complete Agreement; Modification.  This
Agreement sets forth the entire agreement of the parties with respect to the
subject matter hereof, and supersedes any previous oral or written
communications, negotiations, representations, understandings, or agreements
between them.  Any modification of this Agreement shall be effective only if set
forth in a written document signed by you and a duly authorized officer of the
Company.

 

13.                               Headings.  The headings of the Sections hereof
are inserted for convenience only and shall not be deemed to constitute a part,
or affect the meaning, of this Agreement.

 

14.                               Counterparts.  This Agreement may be signed in
two (2) counterparts, each of which shall be deemed an original and both of
which shall together constitute one agreement.

 

15.                               Choice of Law; Jurisdiction.  This Agreement
shall be deemed to have been made in the Commonwealth of Massachusetts, and the
validity, interpretation and performance of this Agreement shall be governed by,
and construed in accordance with, the laws of Massachusetts, without regard to
conflict of law principles.  You hereby consent and submit without limitation to
the jurisdiction of courts in Massachusetts in connection with any action
arising out of this Agreement, and waive any right to object to any such forum
as inconvenient or to object to venue in Massachusetts.  You agree that, in any
action arising out of this Agreement, you will accept service of process by
registered mail or the equivalent directed to your last known address or by such
other means permitted by such court.

 

8

--------------------------------------------------------------------------------


 

16.                               Advice of Counsel; No Representations.  You
acknowledge that you have been advised to review this Agreement with your own
legal counsel, that prior to entering into this Agreement, you have had the
opportunity to review this Agreement with your attorney, and that the Company
has not made any representations, warranties, promises or inducements to you
concerning the terms, enforceability or implications of this Agreement other
than as are contained in this Agreement.

 

17.                               I.R.C. § 409A.  Notwithstanding anything to
the contrary set forth herein, any payments and benefits provided under this
Agreement that constitute “deferred compensation” within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
the regulations and other guidance thereunder and any state law of similar
effect (collectively, the “Section 409A”) shall not commence in connection with
your termination of employment unless and until you have also incurred a
“separation from service” (as such term is defined in Treasury Regulation
Section 1.409A-1(h) (the “Separation From Service”), unless the Company
reasonably determines that such amounts may be provided to you without causing
you to incur the additional 20% tax under Section 409A.

 

It is intended that each installment of severance pay provided for in this
Agreement is a separate “payment” for purposes of Treasury Regulation
Section 1.409A-2(b)(2)(i).  For the avoidance of doubt, it is intended that
severance payments set forth in this Agreement satisfy, to the greatest extent
possible, the exceptions from the application of Section 409A provided under
Treasury Regulation Sections 1.409A-1(b)(4), 1.409A-1(b)(5), and 1.409A-1(b)(9).

 

If the Company (or, if applicable, the successor entity thereto) determines that
any payments or benefits constitute “deferred compensation” under Section 409A
and you are, on the termination of service, a “specified employee” of the
Company or any successor entity thereto, as such term is defined in
Section 409A(a)(2)(B)(i) of the Code, then, solely to the extent necessary to
avoid the incurrence of the adverse personal tax consequences under
Section 409A, the timing of the payments and benefits shall be delayed until the
earlier to occur of: (a) the date that is six months and one day after your 
Separation From Service, or (b) the date of your death (such applicable date,
the “Specified Employee Initial Payment Date”).  On the Specified Employee
Initial Payment Date, the Company (or the successor entity thereto, as
applicable) shall (i) pay to you a lump sum amount equal to the sum of the
payments and benefits that you would otherwise have received through the
Specified Employee Initial Payment Date if the commencement of the payment of
such amounts had not been so delayed pursuant to this Section and (ii) commence
paying the balance of the payments and benefits in accordance with the
applicable payment schedules set forth in this Agreement.

 

18.                               Survival.  Provisions of this Agreement which
by their terms must survive the termination of this Agreement in order to
effectuate the intent of the parties will survive any such termination, whether
by expiration of the Term, termination of your employment, or otherwise, for
such period as may be appropriate under the circumstances. Such provisions
include, without limitation, Sections 5 and 6 of this Agreement.

 

19.                               Excise Tax-Related Provisions.  If any payment
or benefit you would receive pursuant to this Agreement or any other agreement
(“Payment”) would (a) constitute a “parachute payment” within the meaning of
Section 280G of the Code, and (b) but for this sentence, be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”),

 

9

--------------------------------------------------------------------------------


 

then such Payment shall be adjusted so that it would equal the Reduced Amount. 
The “Reduced Amount” shall be either (i) the largest portion of the Payment that
would result in no portion of the Payment being subject to the Excise Tax or
(ii) the total Payment, whichever amount of (i) or (ii), after taking into
account all applicable federal, state and local employment taxes, income taxes,
and the Excise Tax (all computed at the highest applicable marginal rate),
results in your receipt, on an after-tax basis, of the greater amount of the
Payment notwithstanding that all or some portion of the Payment may be subject
to the Excise Tax.  If a reduction in payments or benefits constituting
“parachute payments” is necessary so that the Payment equals the Reduced Amount,
any such reduction will occur in a manner necessary to provide you with the
greatest post-reduction economic benefit.  If more than one manner of reduction
of Payments necessary to arrive at the Reduced Amount yields the greatest
economic benefit to you, the Payments will be reduced pro rata.

 

[Remainder of this page is intentionally left blank]

 

10

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO EMPLOYMENT AGREEMENT

 

IN WITNESS WHEREOF, the Company and you have executed this Agreement as of the
day and year first set forth above.

 

 

AMAG Pharmaceuticals, Inc.

 

 

By:  

/s/ William K. Heiden

 

Name: William K. Heiden

Title: President and CEO

 

 

/s/ Greg Madison

 

Greg Madison

 

--------------------------------------------------------------------------------
